Citation Nr: 0826588	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-16 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
active service, including from July 1940 until August 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that the appellant requested a 
BVA Hearing at a local VA office before a member of the 
Board, in her May 2006 VA Form 9.  A November 2007 letter 
from the RO indicates that a hearing was scheduled for 
January 2008.  However, the record indicates that hearing was 
subsequently postponed and no new hearing was scheduled.  

The appellant's representative has clarified, in a July 2008 
Memorandum, that the appellant still wishes to present her 
argument at a Travel Board hearing as she was unable to 
attend the schedule January 2008 hearing due to a medical 
emergency.  

The claims file was thus referred to the Board without 
affording the appellant an opportunity to appear for the 
requested hearing. Since the failure to afford the appellant 
a hearing would constitute a denial of due process that could 
result in any BVA decision being vacated, this matter must be 
addressed prior to any appellate review. See 38 C.F.R. § 
20.904.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should schedule the 
appellant to appear at the requested 
hearing at the RO before a Veterans Law 
Judge as soon as it may be feasible.  
Notice should be sent to the appellant, 
with a copy of the notice associated 
with the claims file.  If, for whatever 
reason, the appellant decides that she 
no longer wants this type of hearing 
(or any other type of hearing), then 
she should indicate this in writing, 
which should also be documented in the 
claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 
